 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0072-TOR
 8                              Plaintiff,
                                                   ORDER DENYING MOTION FOR
 9          v.                                     RECONSIDERATION

10    MIGUEL ANGEL TRUJILLO,

11                              Defendant.

12         BEFORE THE COURT is the United States’ Motion for Reconsideration

13   (ECF No. 58). The motion was submitted for consideration without oral argument.

14   Having reviewed the file and the records therein, the Court is fully informed.

15   For the following reasons, the motion is denied.

16         The United States seeks reconsideration of the Court’s Order of Dismissal

17   contending that Defendant’s sentence, which includes a term of community

18   custody, can make an offense punishable by more than one year of imprisonment.

19         18 U.S.C. § 922(g) prohibits possession of any firearm or ammunition by

20   any person “who has been convicted in any court of a crime punishable by


     ORDER DENYING MOTION FOR RECONSIDERATION ~ 1
 1   imprisonment for a term exceeding one year[.]” Previously, courts interpreted that

 2   phrase to refer to the statutory maximum for the underlying offense. See e.g.,

 3   United States v. Murillo, 422 F.3d 1152 (9th Cir. 2005). United States v. Valencia-

 4   Mendoza, 912 F.3d 1215 (9th Cir. 2019), however, now defines “punishable by” as

 5   the sentence to which the defendant is actually exposed under Washington’s

 6   mandatory sentencing scheme, overruling Murillo. See United States v. McAdory,

 7   935 F.3d 838, 840 (9th Cir. 2019).

 8         Here, the parties do not dispute that Defendant was only exposed to a

 9   maximum of 30 days in jail under Washington’s mandatory sentencing scheme for

10   each of his two prior offenses. See ECF Nos. 46-1 at 3; 46-2 at 3. It matters not

11   that Defendant could hypothetically commit a future violation of supervision and

12   then be exposed to 30 days in jail, or that this might occur a dozen times while

13   under supervision and thereby expose him to a total of over one year in jail. While

14   this Court did not explicitly reject this contingent argument, it does so now.

15   //

16   //

17   //

18   //

19   //

20   //


     ORDER DENYING MOTION FOR RECONSIDERATION ~ 2
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         The United States’ Motion for Reconsideration (ECF No. 58) is DENIED.

 3         The District Court Clerk is hereby directed to enter this Order and provide

 4   copies to counsel.

 5         DATED October 4, 2019.

 6

 7                                  THOMAS O. RICE
                             Chief United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING MOTION FOR RECONSIDERATION ~ 3
